



WARNING

The President of the panel hearing this appeal directs
    that the following should be attached to the file:

An order restricting publication in this proceeding
    under ss. 486.4(1), (2), (3) or (4) or 486.6(1) or (2) of the
Criminal Code
shall continue.  These sections of
the Criminal Code
provide:

486.4(1)       Subject to subsection (2), the
    presiding judge or justice may make an order directing that any information
    that could identify the complainant or a witness shall not be published in any
    document or broadcast or transmitted in any way, in proceedings in respect of

(a)     any of the following offences;

(i)      an offence under section 151, 152, 153,
    153.1, 155, 159, 160, 162, 163.1, 170, 171, 172, 172.1, 173, 210, 211, 212,
    213, 271, 272, 273, 279.01, 279.02, 279.03, 346 or 347,

(ii)      an offence under section 144 (rape), 145
    (attempt to commit rape), 149 (indecent assault on female), 156 (indecent
    assault on male) or 245 (common assault) or subsection 246(1) (assault with
    intent) of the
Criminal Code
, chapter C-34 of the Revised Statutes of
    Canada, 1970, as it read immediately before January 4, 1983, or

(iii)     an offence under subsection 146(1)
    (sexual intercourse with a female under 14) or (2) (sexual intercourse with a
    female between 14 and 16) or section 151 (seduction of a female between 16 and
    18), 153 (sexual intercourse with step-daughter), 155 (buggery or bestiality),
    157 (gross indecency), 166 (parent or guardian procuring defilement) or 167
    (householder permitting defilement) of the
Criminal Code
, chapter C-34
    of the Revised Statutes of Canada, 1970, as it read immediately before January
    1, 1988; or

(b)     two or more offences
    being dealt with in the same proceeding, at least one of which is an offence
    referred to in any of subparagraphs (a)(i) to (iii).

(2)     In proceedings in respect of the offences
    referred to in paragraph (1)(a) or (b), the presiding judge or justice shall

(a)     at the first reasonable opportunity,
    inform any witness under the age of eighteen years and the complainant of the
    right to make an application for the order; and

(b)     on application made by the complainant,
    the prosecutor or any such witness, make the order.

(3)     In proceedings in respect of an offence under
    section 163.1, a judge or justice shall make an order directing that any
    information that could identify a witness who is under the age of eighteen
    years, or any person who is the subject of a representation, written material
    or a recording that constitutes child pornography within the meaning of that
    section, shall not be published in any document or broadcast or transmitted in
    any way.

(4)     An order made under this section does not
    apply in respect of the disclosure of information in the course of the
    administration of justice when it is not the purpose of the disclosure to make
    the information known in the community. 2005, c. 32, s. 15; 2005, c. 43, s.
    8(3)(b).

486.6(1)       Every person who fails to comply with
    an order made under subsection 486.4(1), (2) or (3) or 486.5(1) or (2) is
    guilty of an offence punishable on summary conviction.

(2)     For greater certainty, an order referred to
    in subsection (1) applies to prohibit, in relation to proceedings taken against
    any person who fails to comply with the order, the publication in any document
    or the broadcasting or transmission in any way of information that could
    identify a victim, witness or justice system participant whose identity is
    protected by the order. 2005, c. 32, s. 15.




COURT OF APPEAL FOR ONTARIO

CITATION: R. v. R.B., 2014 ONCA 489

DATE: 20140624

DOCKET: C56686

Cronk, Blair and Pardu JJ.A.

BETWEEN

Her Majesty the Queen

Respondent

and

R. B.

Appellant

Richard Litkowski, for the appellant

Megan Stephens, for the respondent

Heard: June 20, 2014

On appeal from the convictions entered on November 26,
    2012 and for leave to appeal the sentence imposed on March 5, 2013 by Justice C.
    W. Hourigan of the Superior Court of Justice, sitting without a jury.

ENDORSEMENT


[1]

The appellant, a 48 year old male, befriended a troubled 14 year old
    boy.  Over a three or four month period the child ended up in the appellants
    home almost daily, with several overnight visits.  The appellant was convicted
    of sexual assault, sexual exploitation and assault of the boy.  He appeals his
    convictions, submitting that the trial judge erred:

·

by finding that he stood in a relationship of trust toward the
    child,

·

by finding that an invitation to sexual touching encompassed a
    process of grooming a child for sexual activity so that the child would in fact
    on a particular occasion initiate some form of sexual contact,

·

by subjecting the childs testimony to relaxed scrutiny, failing
    to recognize inconsistencies in that evidence, and overemphasizing
    inconsistencies in the appellants evidence,

·

by drawing an adverse inference from the failure by defence
    counsel to put the appellants version of the alleged assault directly to the
    complainant in cross examination.

[2]

We will address these submissions in turn.


I.

BACKGROUND

[3]

The complainant testified that he met the appellant one day in
    mid-December of 2007.  He saw that he was smoking and asked to use the
    appellants lighter.  The appellant asked him if he wanted to smoke some weed. 
    They went together to the appellants apartment and smoked joints and watched
    television.  The appellant gave him his telephone number and invited him to
    call if he wanted pot.  He also gave the boy an Oxycontin pill.  Several weeks
    later, the boy began visiting the appellant daily.  He would smoke weed, play
    video games and watch television.  He was having trouble with his own family.  The
    appellant would turn the pornography channel on the television, and each
    masturbated in the living room.  The complainant testified that in January he
    offered to give the appellant a hand job in exchange for some pot.  He
    engaged in this for about five minutes, but then stopped.  The appellant then
    gave him money to purchase pot. This is the conduct giving rise to the sexual
    exploitation count.

[4]

The complainant testified that at the end of February or early March
    2007, he had an argument with his parents and asked the appellant if he could
    sleep over at his apartment.  The appellant agreed and arranged to have the
    complainant sleep in the same bed with him.  When the complainant woke in the
    morning, the appellants left leg was over him, dry humping him.  The
    complainant was dressed in boxer shorts and a t-shirt.  The incident lasted
    about ten minutes, ultimately resulting in ejaculation by the appellant.  This
    is the incident that underlies the sexual assault conviction.  At the
    preliminary inquiry, the complainant testified that he had said no to the
    appellant and had asked him to stop.  At trial, his testimony was that he did
    not verbally say no.

[5]

Finally, the complainant testified that the appellant punched him in
    anger in the left arm, after the complainant stayed out overnight at a friends
    house.

[6]

The appellant denied that the sexual touching occurred, and says that he
    tapped the complainant on the shoulder in the course of consensual horseplay.


II.

FINDING OF A TRUST RELATIONSHIP

[7]

Dealing first with the sexual exploitation charge, on the indictment as
    framed, the Crown alleged that while being in a position of trust towards the
    complainant, that the appellant did between December 1, 2007 and April 4, 2008,
    invite the complainant to touch his body with his hand for a sexual purpose.

[8]

The appellant submits that the trial judge erred by finding that he was
    in a position of trust to the complainant. We disagree.

[9]

There was ample evidence upon which the trial judge could find that the
    appellant stood in a relationship of trust towards the complainant, summarized
    in his reasons as the following:

(i)      The accused was 48 years old and the complainant was
    14;

(ii)      The complainant was vulnerable as he was experiencing
    difficulties at home with his parents and sister;

(iii)     The accused exploited those familial difficulties by
    denigrating S.S.s parents and calling them derogatory names;

(iv)     The accused provided the complainant with a place that
    he could stay where he could do things that he could not do at home (e.g. smoke
    marihuana, watch pornography and smoke cigarettes). I accept S.S.s evidence
    that the accused supplied him with marihuana and cigarettes during the course
    of their relationship;

(v)     The accused purchased an IPod for the complainant. He
    either facilitated the acquisition of a new phone for S.S. (according to the
    accused) or he acquired the phone and paid for its use (according to S.S.);

(vi)     The accused encouraged and facilitated the on-going
    relationship by providing rides to the complainant, paying for cab fare and
    picking the accused [
sic
] up across from his parents home so they
    would not be aware that the accused was spending time with their son;

(vii)    The accused permitted the complainant to drive his
    vehicle when he was underage and unlicensed;

(viii)   The accused provided benefits to S.S. in exchange for
    S.S.s agreement to continue to masturbate for him;

(ix)     The accused in his statutory declaration stated that
    he considered himself to be a mentor, big brother, and teacher to S.S..
     He went on to state S.S. has told me on several occasions that I am like
    a big brother to him.  Friends of mine have stated to me that S.S. really
    admires me and S.S. has stated the same to the deponent on several occasions;

(x)     The accused sexualized S.S. by making reference to his
    previous sexual experiences and making sexual comments regarding other young
    men;

(xi)     The accused had been told repeatedly by M.S. to end
    his relationship with his son and the accused disregarded those requests and
    continued to see S.S.;

(xii)    The accused in his statement to the police told them
    that S.S. looked up to him as a father figure; and

(xiii)   The accused in his testimony at trial initially stated
    that he and S.S. were just friends but later admitted that he understood that
    S.S. looked at him as a father figure.


III.

FINDING OF AN INVITATION TO SEXUAL TOUCHING

[10]

The
    trial judge concluded that the accused groomed the complainant by sowing
    discontent with his parents, providing him with gifts and freedom that he did
    not have at home, all in order to exploit the complainant for his own sexual
    gratification.  This was a finding well supported in the evidence.

[11]

The
    appellant submits that the trial judge erred by adopting an overly broad
    interpretation of an invitation for the purposes of the sexual exploitation
    charge.  Again, we disagree.

[12]

The
    trial judge did not err in concluding that a deliberate course of systematic
    conduct over time by a person in a position of trust, intended to sexualize a
    child, with a view to having that child initiate sexual contact amounted to an
    invitation to touch for the purpose of the offence of sexual exploitation.


IV.

CREDIBILITY ASSESSMENTS

[13]

The
    appellant next argues that the trial judge erred by misapprehending the
    complainants evidence concerning the dry humping incident, and, in effect by
    discounting inconsistencies in the complainants evidence concerning the
    incident. He argues that, in light of the boys own character, his evidence
    should have been treated with greater skepticism. We reject this argument.

[14]

At
    trial, the complainant testified that he felt like he made it clear he objected
    to the dry humping incident.  He testified that he did not recall saying no,
    but made it clear that he was trying to get up, but was held down by the
    appellants leg.  The trial judge recognized the inconsistency with the
    evidence at the preliminary inquiry, but found it was minor, in light of the
    more than four years that had passed since the event when the complainant was
    14 years old.  In any event, in neither version was it suggested that the
    complainant had consented to the activity.

[15]

The
    trial judge found that the accused was not credible.  On the one hand the
    appellant said he overheard the complainant tell someone else he was 17 years
    old, and therefore believed he was that age, and on the other hand he said that
    in March 2007 the complainant confessed to him that he had lied when he told
    him he was 15, not 14. The trial judge accepted the evidence of the boys
    father that he told the appellant his sons true age and told him he did not
    want him to continue a relationship with the boy.  Nevertheless the appellant
    persisted in the relationship.  He denied calling the complainant sweetheart
    but then explained why he did address him in that way.  The trial judge
    accepted that the appellant purchased marihuana for the complainant, as the
    latter did not have the financial means to do so.  The accuseds evidence at
    trial that he was not in a position of trust in relation to the complainant was
    contradicted by his statement to a police officer that he was a father figure
    to the complainant who looked up to him, and a statutory declaration sworn by
    the appellant that I consider myself as a mentor, big brother, and teacher to
    S.S. and acknowledging that the boy had said he looked upon the appellant as a
    father figure.  The appellant admitted to misleading police when he told them
    that he could not remember whether he and the complainant smoked marihuana
    together.

[16]

The
    trial judges rejection of the appellants evidence, and acceptance of the
    complainants evidence was solidly grounded in the trial testimony.  He did not
    overlook the complainants own troubled background and conduct but described it
    at some detail in his reasons.  We see no basis to interfere with the trial
    judges assessment of the credibility of the witnesses.


V.

DRAWING OF AN ADVERSE INFERENCE

[17]

The
    trial Crown did not complain until her closing submissions that the appellant
    failed to put to the complainant his position that he tapped the complainant on
    the shoulder in the course of consensual horseplay, in opposition to the
    complainants evidence that the appellant punched him in the shoulder in
    anger.  The complainant did agree in cross examination that he sometimes
    engaged in horseplay with the appellant.  The trial judge did draw an adverse
    inference, that the accused was not being truthful about the event and that
    this version was not put to the complainant because he would have denied it.  This
    inference was however unnecessary for his decision, and had no material bearing
    on the outcome.  The trial judge noted:

In any event, even if this was not a violation of the rule in
Browne
    v. Dunn
, I do not believe the accused in this regard.  His story was short
    on specifics and was not credible.

In contrast I found the testimony of the complainant to be
    entirely believable and consistent with the nature of the relationship between
    the accused and the complainant.  It is clear to me that when the accused believed
    that his relationship with S.S. was being threatened, he sometimes reacted with
    anger.  This was certainly his response to Officer Whitehouse warning S.S. to
    stay away from him and his response when the complainants parents told S.S. to
    end the relationship.

S.S.s testimony that the accused apologized after the incident
    and then bought him cigarettes is an apparent effort to placate him, is also
    consistent with the accuseds pattern of using drugs and cigarettes to control
    S.S.

I am satisfied beyond a reasonable doubt that the accused
    intentionally struck the complainant with a closed fist, that the complainant
    did not consent to being struck and that the accused knew that he did not
    consent.

[18]

These
    findings were reasonably open to the trial judge, and were not contaminated by
    any error in the application of
Browne v. Dunn
(1893), 6 R. 67 (H.L.).

[19]

The
    appellant did not pursue the sentence appeal.


VI.

DISPOSITION

[20]

For
    the reasons given, the appeal is dismissed.

E.A. Cronk J.A.

R.A. Blair J.A.

G. Pardu J.A.


